UNITED STATES DISTRICT COURT
                                                                                                FILED
                                      FOR THE DISTRICT OF COLUMBIA                               APR 1 6 2009
                                                                                           NANCY MAYER WHITTINGTON. CLERK
                                                                                                 U.S. DISTRICT COURT
     Maurice Ceasar,                                  )
                                                      )
                        Plaintiff,                    )
                                                      )
                        v.                            )       Civil Action No.
                                                      )                              U9 0698
     Kathy Souverain et al.,                          )
                                                      )
                        Defendants.                   )
                                            H£daA.kNiJuM 0 fiN/()/'I


               This matter comes before the Court for consideration of an application to proceed in

     forma pauperis and a pro se complaint brought under 42 U.S.C. § 1983 and Bivens.! The

     application will be granted and the complaint dismissed because it does not present a ripe case or

     controversy.

               Plaintiff is a prisoner currently housed at Federal Correctional Institution - Schuylkill in

     Minersville, Pennsylvania, serving a sentence imposed by the Superior Court for the District of

     Columbia. According to the Bureau of Prisons ("BOP") on-line database, plaintiff has a

     projected release date of November 8, 2009. The complaint alleges that a detainer has been

     lodged against the plaintiff, requiring "another service of90 days on CF3-9217-06," one of

     plaintiff s criminal cases in Superior Court. Compl. at 2. The complaint alleges that the 90 days

     has already been served from "1-11-07 through 4-9-07," and that the detainer should be

     withdrawn. Id. Having not prevailed in his efforts to establish that the detainer is invalid, he

     filed this action seeking $1.9 million in damages for alleged "invasion of civil rights statute,


               !   Bivens v. Six Unknown Agents of the Federal Bureau o/Narcotics, 403 u.S. 388
     (1971).




!~                                                                                                                   3
cruel and unusual punishment due to double jeopardy clause and falsifying document and local

government records." Id. at 2, 12. (In addition to this civil complaint for damages, the prisoner

filed a petition for a writ of habeas corpus based on factual allegations virtually identical to those

in this complaint. The habeas action has been transferred to the court with personal jurisdiction

over the prisoner's custodian, the United States District Court for the Middle District of

Pennsylvania. See Order Transferring Case, Ceasar v. Dep't o/Corrections et at., Civil Action

09-603 (ESH) (D.D.C. Apr. 3, 2009).)

        Article III of the Constitution extends the judicial power of the federal courts only to

"Cases" and "Controversies." U.S. CONST. art. III, § 2. The doctrine of ripeness is one ofa

cluster of "justiciablility doctrines" that give meaning to the case or controversy requirement.

National Treasury Employees Union v. United States, 101 F.3d 1423, 1427 (D.C. Cir. 1996). As

a constitutional minimum, the ripeness doctrine requires that a case or controversy involve a

concrete and demonstrable injury-in-fact. Id. An injury-in-fact must be, at the least, certainly

impending. Id. Injuries that are remote or speculative will not suffice. Id. The prudential aspect

of the doctrine further allows a court to balance "the fitness of the issues for judicial decision and

the hardship to the parties of withholding consideration." Id. at 1428 (quoting Abbott Labs. v.

Gardner, 387 U.S. 136, 149 (1967)).

        Here, the plaintiff seeks damages for an injury that has not yet occurred and may well not

occur. As the plaintiff has not demonstrated any injury-in-fact that is certain and impending, the

matter presented is not ripe and will be dismissed without prejudice for lack of jurisdiction.

        A separate order accompanies this memorandum opinion.



Date:   A-yr-:\     f;   "l,..O /)   ~                Uni ed States DIstrict Judge